ROBERT J. MCALLISTER AGENCY, INC. ATTN: Sheila McAndrews 15 GARRETT AVENUE ROSEMONT, PA 19010 INSURED: ACP STRATEGIC OPPORTUNITIES FUND II, LLC PRODUCT: DFIBond POLICY NO: 82047611 TRANSACTION: ENDT FEDERAL INSURANCE COMPANY Endorsement No.: 5 Bond Bond Number: 82047611 NAME OF ASSURED: ACP STRATEGIC OPPORTUNITIES FUND II, LLC EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD: from 12:01 a.m. on June 15, 2013 to 12:01 a.m. on August 5, 2014 This Endorsement applies to loss discovered after 12:01 a.m. on June 15, 2014. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: August 11, 2014 ICAP Bond Form 17-02-5032 (Ed. 11-02)
